J-A08006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 AQUIL M. RALIK                         :
                                        :
                   Appellant            :   No. 3549 EDA 2018

     Appeal from the Judgment of Sentence Entered December 7, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000651-2018


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

JUDGMENT ORDER BY LAZARUS, J.:                       FILED MAY 11, 2020

     Aquil M. Ralik appeals, pro se, from the judgment of sentence entered

in the Court of Common Pleas of Philadelphia County. After our review, we

quash.

     On January 20, 2016, Ralik assaulted a corrections officer at the Olney

Transportation Center.   On January 8, 2018, Ralik appeared with court-

appointed counsel in Philadelphia Municipal Court before the Honorable Lydia

Kirkland. Ralik informed the court he wished to represent himself and, after

questioning Ralik, the court allowed him to proceed pro se and ordered

appointed counsel to remain as backup counsel.     Following a waiver trial,

Judge Kirkland convicted Ralik of simple assault and recklessly endangering

another person (REAP) and sentenced him to twelve months’ reporting

probation. The court also ordered him to attend anger management classes.
J-A08006-20



      Following status hearings in March, May and June of 2018, before the

Honorable Tracy Brandeis-Roman, Ralik informed the court he wished to

proceed pro se with standby counsel. The court granted Ralik’s request for

standby counsel and explained to him his right to appeal in the form of a trial

de novo or a writ of certiorari in the court of common pleas. On August 15,

2018, Ralik filed a writ of certiorari, nunc pro tunc, in the court of common

pleas. Following a hearing, the Honorable Sharese I. Johnson denied relief.

      Ralik filed this appeal, in which he raises ten issues for our review:

      1. Whether the municipal court judge patronize[d] the appellant
      into trial and restricted the appellant in the role of a professional
      attorney.

      2. Whether the municipal court record reflects the municipal court
      judge coerced [sic] the appellant[’s] right to a quality appeal.

      3. Whether the municipal court judge misled the appellant [with
      respect to] the proper scope of a de novo appeal.

      4. Whether the municipal court judge was prejudice[d] against the
      appellant[’s] pretrial issue and constituted a Brady violation.

      5. Whether the municipal court judge erroneously ruled against
      appellant[’s] pretrial issue.

      6. Whether the municipal court judge denied the appellant [a]
      preliminary hearing without legal precedence or reference.

      7. Whether the [C]ommonwealth[’s] assistant district attorney
      decreased the protections of the [F]ourth ]A]mendment using a
      legal action.

      8. Whether the assistant district attorney changed the mode of
      trial to reflect summary proceedings by way of affidavit evidence.

      9. Whether the appellant was giving an opportunity to confront
      the affiant in accordance with defendant[’s] rights.

      10. Whether the appellant was denied effective assistance from
      [standby] counsel guaranteed by the [C]onstitution.

                                      -2-
J-A08006-20



Appellant’s Brief, at 9-10 (unnumbered).

      Pennsylvania Rule of Appellate Procedure 2101 requires that briefs must

conform with the various appellate rules; if they contain substantial defects,

the reviewing court may quash the appeal. See Pa.R.A.P. 2101. While “this

Court is willing to construe liberally materials filed by a pro se litigant, pro se

status   generally   confers    no   special   benefit   upon    an    appellant.”

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003).

Accordingly, a pro se litigant must comply with the rules of court, and “if a

pro se appellant fails to conform with the requirements set forth in the

Pennsylvania Rules of Appellate Procedure, we may quash or dismiss an

appeal.” Id.

      Here, the defects in Ralik’s appellate brief are substantial and interfere

with this Court’s ability to provide effective appellate review.      Specifically,

Ralik’s brief provides no argument to support his claims on appeal, in violation

of Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as

there are questions to be argued; and shall have at the head of each part–

distinctive type or in type distinctively displayed–the particular point treated

therein, followed by such discussion and citation of authorities as are deemed

pertinent.”) (emphasis added).

      We decline to serve as Ralik’s appellate counsel. We, therefore, quash

this appeal.

      Appeal quashed.




                                       -3-
J-A08006-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/20




                          -4-